Name: Commission Regulation (EC) No 1045/2001 of 30 May 2001 deferring the final date for sowing certain arable crops in certain regions in the 2001/02 marketing year and derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: agricultural policy;  natural environment;  agricultural activity;  European Union law;  farming systems
 Date Published: nan

 Avis juridique important|32001R1045Commission Regulation (EC) No 1045/2001 of 30 May 2001 deferring the final date for sowing certain arable crops in certain regions in the 2001/02 marketing year and derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable crops Official Journal L 145 , 31/05/2001 P. 0029 - 0030Commission Regulation (EC) No 1045/2001of 30 May 2001deferring the final date for sowing certain arable crops in certain regions in the 2001/02 marketing year and derogating from Regulation (EC) No 2316/1999 laying down detailed rules for the application of Council Regulation (EC) No 1251/1999 establishing a support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Article 8(2) of Regulation (EC) No 1251/1999 lays down that, to qualify for area payments for cereals, protein crops and linseed under the support system for certain arable crops, producers must have sown the seed at the latest by 31 May preceding the relevant harvest.(2) Because of particularly severe weather conditions this year, the final dates for sowing seeds fixed in several Member States cannot be complied with in all cases. Consequently, the final date for sowing arable crops for the 2001/02 marketing year should, where necessary, be deferred for certain specific regions. In order to do so, a derogation from Regulation (EC) No 1251/1999 should be laid down as permitted by the eleventh indent of Article 9 of that Regulation.(3) In view of the health measures taken to combat foot-and-mouth disease in the Community, some producers have been obliged to allow grazing on arable land while not qualifying for aid for meat production for those areas. Provision should be made for a derogation from the flowering requirement for those areas laid down in Article 3(1)(c) of Commission Regulation (EC) No 2316/1999(3), as last amended by Regulation (EC) No 556/2001(4).(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The final dates for sowing for the 2001/02 marketing year are fixed in the Annex for the crops, Member States and regions indicated.Article 2The Member States may derogate, for area payments for the 2001/02 marketing year, from the requirement under Article 3(1)(c) of Regulation (EC) No 2316/1999 that crops be maintained until the beginning of flowering or until 30 June in duly justified cases for animal health protection reasons following outbreaks of foot-and-mouth disease.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to area payments for the 2001/02 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 16.6.1999, p. 1.(2) See page 16 of this Official Journal.(3) OJ L 280, 30.10.1999, p. 43.(4) OJ L 82, 22.3.2001, p. 13.ANNEXFINAL DATES FOR SOWING FOR THE 2001/02 MARKETING YEAR>TABLE>